MEMORANDUM**
Andrew Allume Zane appeals pro se the district court’s denial of his post-sentence motion for “Clarification of Sentence and Correction of Presentence Investigation Report.” Zane challenges the factual accuracy of that portion of the report concerning the firearm found in Zane’s bedroom at the time he was arrested. He did not, however, raise this issue at his sentencing hearing, but instead first brought his challenge in the instant motion, which was filed nearly 10 years after his sentence was imposed. We conclude, therefore, that the district court properly denied Zane’s motion because the court lacked jurisdiction to entertain his request. See United States v. Catabran, 884 F.2d 1288, 1289 (9th Cir.1989) (per curiam) (concluding that pursuant to Federal Rule of Criminal Procedure 32, which governs challenges to the factual accuracy of presentence reports, “once the district court has imposed sentence, the court lacks jurisdiction ... to hear challenges to a presentence report”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.